Exhibit 10.8(i)

 

IRIS INTERNATIONAL, INC. (“IRIS”)

 

KEY EMPLOYEE AGREEMENT FOR

 

CESAR M. GARCIA

 

IRIS INTERNATIONAL, INC., a Delaware corporation (the “Company”) agrees with you
as follows:

 

1. Position and Responsibilities.

 

1.1 The Company will employ you and you shall serve in an executive capacity as
PRESIDENT AND CHIEF EXECUTIVE OFFICER, and perform the duties customarily
associated with such capacity from time to time as the Company shall reasonably
designate or as shall be reasonably appropriate and necessary in connection with
such employment.

 

1.2 Subject to Section 4 below, you will, to the best of your ability, devote
your full time and best efforts to the performance of your duties hereunder and
the business and affairs of the Company. You will report to the Company’s Board
of Directors.

 

1.3 You will duly, punctually and faithfully perform and observe any and all
rules and regulations that the Company may now or shall hereafter establish
governing the conduct of its business, except to the extent that such rules and
regulations may be inconsistent with your executive position.

 

2. Term of Employment; Termination.

 

2.1 The commencement of your term as President and Chief Executive Officer shall
be November 17, 2003 (your “Start Date”).

 

2.2 Unless otherwise mutually agreed in writing, this Agreement and your
employment by the Company pursuant to this Agreement shall be terminated on the
earliest of:

 

(a) your death, or any illness, disability or other incapacity in such a manner
that you are physically rendered unable regularly to perform your duties
hereunder for a period in excess of one hundred twenty (120) consecutive days or
more than one hundred eighty (180) days in any consecutive twelve (12) month
period;

 

(b) thirty (30) days after you, for any reason, give written notice to the
Company of your termination; or

 

(c) immediately if the Company, with or without cause, gives written notice to
you of your termination.

 

1.



--------------------------------------------------------------------------------

IRIS INTERNATIONAL, INC. (“IRIS”)

 

KEY EMPLOYEE AGREEMENT FOR CESAR M. GARCIA

 

2.3 The determination regarding whether you are physically unable regularly to
perform your duties under (a) above shall be made by the Board of Directors.

 

2.4 Any notice required to be given pursuant to this Section 2 shall be given in
accordance with the provisions of Section 9 hereof. The exercise of either
party’s right to terminate this Agreement pursuant to subsections (b) or (c)
above shall not abrogate the rights and remedies of the terminating party
regarding the breach, if any, giving rise to such termination.

 

2.5 You may be terminated with or without cause. If you are terminated without
cause, you will be entitled to certain severance benefits as described in this
Agreement. You shall be deemed terminated for cause if, in the reasonable
determination of the Company, you (a) commit an act that is fraudulent,
dishonest or a material breach of the Company’s policies, including wrongful
disclosure of any trade secrets or other confidential information of the
Company, or material breach of Section 4 of this Agreement or any material
provision of the Proprietary Information Agreement (as defined in Section 5),
(b) are convicted of a felony under federal, state, or local law applicable to
the Company or (c) intentionally refuse, without proper cause, to substantially
perform duties after a demand for such performance has been delivered in writing
by the Board of Directors, which notice shall specify the alleged instance of
breach, and, shall provide you with reasonable time in which to remedy such
breach.

 

3. Compensation; Benefits; and Investment Rights:

 

3.1 Effective January 1, 2004, the Company shall pay to you for the services to
be rendered hereunder a basic salary at a annual rate of $250,000.00 subject to
increases in accordance with the policies of the Company, as determined by its
Board of Directors, in force from time to time, payable in installments in
accordance with Company policy. During your employment, you shall be entitled to
use of a company car. You shall also be entitled to all rights and benefits for
which you shall be eligible under bonus, pension, group insurance, long-term
disability, life insurance, profit-sharing or other Company benefits which may
be in force from time to time and provided to you or for the Company’s executive
officers generally.

 

3.2 You will be awarded a 5-year Incentive Stock Option (ISO) to purchase
150,000 shares of the Company’s Common Stock at per share price equal to the
fair market value of our common stock at the close of market for the ten trading
days preceding your Start Date vesting in four equal installments on the first,
second, third and four anniversaries of your Start Date. The Company represents
that the Board of Directors has acted upon your option grant. From time to time
you will be eligible for further option awards, commensurate with other senior
executive officers, based on your performance as determined by the Compensation
Committee of the Board of Directors.

 

2.



--------------------------------------------------------------------------------

IRIS INTERNATIONAL, INC. (“IRIS”)

 

KEY EMPLOYEE AGREEMENT FOR CESAR M. GARCIA

 

3.4 You shall be eligible to participate in the Company’s ESSP Program as in
effect from time to time.

 

3.5 For the calendar years commencing January 1, 2004, you shall be eligible for
an annual bonus to be determined by the Compensation Committee of the Board of
Directors. There will be no bonus if you resign or are terminated for cause
prior to the end of a fiscal year.

 

3.6 You shall be entitled to four (4) weeks of paid vacation per year to be
taken at such time as will not interfere with the performance of your duties.
You will also be entitled to illness days during the term of this Agreement
consistent with the Company’s standard practice for its employees generally as
in effect from time to time.

 

3.7 In the event you are terminated without cause at any time, pursuant to
Section 2.2(c) hereof, the Company shall pay you the equivalent of eighteen (18)
months base salary following such termination. At the choice of the Company,
payment may be in the form of a lump sum payment or through regular payroll
payments over the eighteen (18) month period. If payment is made through regular
payroll, the Company shall maintain your medical and dental insurance benefits
in accordance with those in effect for employees at the time of such
termination. Termination without cause shall include “constructive termination”
in the event of a significant diminution of your fundamental responsibilities as
described in Section 1 above.

 

4. Other Activities During Employment.

 

4.1 You shall be appointed to the Board of Directors effective on your Start
Date, and you agree to serve as a Director during your employment as Chief
Executive Officer. All Directors serve for fixed terms and must be nominated for
re-election by the Nominating Committee. Employee Directors do not receive
additional compensation for service on the Board of Directors. You will resign
from the Board of Directors immediately if you cease to be the Chief Executive
Officer for any reason unless requested otherwise by the Board of Directors. You
may decline a request to continue serving on the Board if you are no longer an
employee.

 

4.2 Except with the prior written consent of the Company’s Board of Directors,
you will not during the term of this Agreement undertake or engage in any other
employment, occupation or business enterprise, other than ones in which you are
a passive investor in non-competitive businesses. You may engage in civic and
not-for-profit activities so long as such activities do not materially interfere
with the performance of your duties hereunder.

 

4.3 Except as permitted by Section 4.3, you will not acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known by

 

3.



--------------------------------------------------------------------------------

IRIS INTERNATIONAL, INC. (“IRIS”)

 

KEY EMPLOYEE AGREEMENT FOR CESAR M. GARCIA

 

you to be adverse or antagonistic to, or competitive with, the Company, its
business or prospects, financial or otherwise.

 

4.4 During the term of your employment by the Company (except on behalf of the
Company), you will not directly or indirectly, whether as an officer, director,
stockholder, partner, proprietor, associate, representative, consultant, or in
any capacity whatsoever engage in, become financially interested in, be employed
by or have any business connection with any other person, corporation, firm,
partnership or other entity whatsoever which were known by you to directly or
indirectly compete with the Company, throughout the world, in any line of
business engaged in (or planned to be engaged in) by the Company; provided,
however, that anything above to the contrary notwithstanding, you may own, as a
passive investor, securities of any competitor corporation, so long as your
direct holdings in any one such corporation shall not in the aggregate
constitute more than 1% of the publicly-traded voting stock of such corporation.

 

5. Proprietary Information And Inventions. You agree to sign and be bound by the
provisions of the Company’s standard Employee Acknowledgement Form (the
“Proprietary Information Agreement”).

 

6. Remedies. Your duties under the Proprietary Information Agreement shall
survive termination of your employment with the Company. You acknowledge that a
remedy at law for any breach or threatened breach by you of the provisions of
the Proprietary Information Agreement would be inadequate and you therefore
agree that the Company shall be entitled to injunctive relief in case of any
such breach or threatened breach.

 

7. Assignment. Neither this Agreement nor any rights or obligations hereunder
may be assigned by the Company or by you.

 

8. Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by limiting and
reducing it, so as to be enforceable to the extent compatible with the
applicable law as it shall then appear.

 

9. Notices. Any notice which the Company is required or may desire to give you
shall be given by personal delivery or registered or certified mail, return
receipt requested, addressed to you at the address of record with the Company,
or at such other place as you may from time to time designate in writing. Any
notice, which you are required or may desire to give to the Company hereunder,
shall be

 

4.



--------------------------------------------------------------------------------

IRIS INTERNATIONAL, INC. (“IRIS”)

 

KEY EMPLOYEE AGREEMENT FOR CESAR M. GARCIA

 

given by personal delivery or by registered or certified mail, return receipt
requested, addressed to the Company at its principal office, or at such other
office as the Company may from time to time designate in writing. The date of
personal delivery or the date of mailing any such notice shall be deemed to be
the date of delivery thereof.

 

10. Waiver. If either party should waive any breach of any provisions of this
Agreement, he or it shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

 

11. Complete Agreement; Amendments. The foregoing, together with the Proprietary
Information Agreement and Addendum 1, is the entire agreement of the parties
with respect to the subject matter hereof and thereof and may not be amended,
supplemented, canceled or discharged except by written instrument executed by
both parties hereto.

 

12. Headings. The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

 

13. Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California. IN WITNESS WHEREOF, the parties have executed this Key Employee
Agreement on the day and year written below.

 

IRIS INTERNATIONAL, INC. By:   /s/ John A. O’Malley    

--------------------------------------------------------------------------------

    John A. O’Malley, Chairman

 

Date: February 13, 2004

 

Accepted and agreed this

13th day of February 2004

/s/ César M. García

--------------------------------------------------------------------------------

César M. García

 

5.